Citation Nr: 1232516	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, to include Asperger's syndrome, Tourette's syndrome, and bipolar disorder, but excluding posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In May 2010, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in August 2010 and November 2011, on which occasions it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders as they relate to the issue being adjudicated herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

It is noted that in April 2011, the Veteran filed a claim of service connection for PTSD.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the evidence discussed below, the Board has recharacterized the issue on appeal as set forth above.  The Board's decision on the claim of service connection for a psychiatric disability, to include Asperger's syndrome, Tourette's syndrome, and bipolar disorder, is set forth below.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had bipolar/schizoaffective disorder and an anxiety disorder prior to enlistment in April 1977. 

2.  The Veteran's bipolar/schizoaffective disorder and anxiety disorder were not permanently exacerbated during his service beyond their natural progression.


CONCLUSION OF LAW

The Veteran's pre-existing bipolar/schizoaffective disorder and anxiety disorder were not aggravated during active service.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2008, August 2010, and December 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Congenital or developmental defects such as personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation.   38 C.F.R. § 3.303(c).  Therefore, they are not eligible for direct service connection.  However, service connection for a congenital disability may be awarded if the disability is aggravated by a superimposed disease or injury during active service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  Aggravation, however, may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Additionally, mere intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran contends that he had Asperger's syndrome upon entering active service, and that this disability was aggravated during active service.  He has asserted that being trained to commit acts of violence led to a permanent increase in his symptoms, as evidenced by the fact that he was arrested for sexual assault approximately one year after discharge, and that he was later convicted and served time for this crime. 

A review of the Veteran's service treatment records and personnel records is negative for complaints or evidence of Asperger's syndrome or any acquired  psychiatric disabilities.  However, the personnel records show that the Veteran was given an early discharge due to behavioral problems and a poor attitude.  

Following service, the Veteran was hospitalized at a VA facility for treatment of drug dependency and anxiety in July 1979.  He was noted to have been recently released on bail from prison on charges of abduction, robbery, and rape.  The Veteran was returned to a VA facility by court order in August 1979 in order to determine whether or not he was competent to stand trial.  A Board of Examiners found the Veteran to be competent, but also determined that he was severely depressed, though not currently psychotic.  However, VA hospital treatment records dated from August 1979 to October 1979 show that the Veteran was diagnosed with psychotic depression, and diffuse central nervous system dysfunction.  There was no evidence of Asperger's syndrome.

Records from the Social Security Administration received in May 2008 show that the Veteran was found to be disabled as of December 31, 2005, with a primary diagnosis of affective / mood disorders and a secondary diagnosis of personality / conduct disorders.  There is no indication in the records that any such diagnoses are related to the Veteran's period of active service.

A July 2008 private medical record from Mark Foster of the Associated Clinic of Psychology in Minneapolis, Minnesota, shows that the Veteran had been a patient since May 2008, and that he met all eight criteria for a diagnosis of Asperger's syndrome.  This syndrome was described as being neurological, with a childhood onset, and autistic spectrum, and was considered a pervasive developmental and communication disorder.  It was concluded that it was highly likely (greater than 51%) that the Veteran's military service aggravated his Asperger's syndrome.  The Veteran was further noted to have struggled with major depressive disorder and generalized anxiety disorder secondary to the Asperger's syndrome.  There was no explanation as to what evidence demonstrated aggravation, or as to how the Asperger's syndrome was aggravated.  

In March 2010, the Veteran submitted treatises generally describing autism, its symptoms, and courses of treatment.

During his May 2010 hearing, the Veteran described that he was first diagnosed with autism by VA in 1979.  He indicated that it was thought that the autism had existed prior to service, and had been aggravated by specific traumatic experiences in service.  He further indicated that his experiences in service led him to criminal behavior (rape and assault) following his separation from service.  He stated that he was ultimately arrested and hospitalized for his disorder, and that he has been undergoing ongoing treatment ever since.

Upon VA examination in November 2010, the Veteran reported a history consistent with that as set forth above.  The diagnosis was schizoaffective disorder, bipolar type (not congenital / developmental); anxiety disorder (not congenital / developmental); cannabis abuse, intermittent (not congenital / developmental); and personality disorder, not otherwise specified (not congenital / developmental).  The examiner concluded that none of the above conditions were caused by or exacerbated by service.  The examiner explained that the Veteran's schizoaffective disorder clearly predated military service, based on history obtained from the Veteran.  Per the examination report, the evidence suggested that the Veteran was exhibiting bipolar symptoms within a year of discharge, but that was not the first time he had experienced such symptoms.  The examiner found it less likely than not that onset of bipolar (i.e., schizoaffective disorder) occurred any time other than prior to the Veteran's time in the service.  

In an addendum to the November 2010 VA examination report, dated in December 2011, the VA examiner indicated that the schizoaffective disorder, bipolar type, was not a separate condition from bipolar disorder and should be deemed the same psychopathological process.  The examiner indicated that bipolar / schizoaffective disorder was first manifested before service, based on the evidence from the VA treatment records in 1979 and the background history contained therein.  There was no factual evidence to indicate that the Veteran's bipolar / schizoaffective disorder increased in severity during active service duty.  His service treatment records did not provide evidence of active mental health problems, other than probable drug abuse.  The examiner indicated that anxiety disorder was first manifested prior to service, again, as noted in the VA treatment records in 1979, especially the background history contained therein.  There was no factual evidence to indicate that the Veteran's anxiety disorder increased in severity during active duty.  As noted above, his service treatment records did not provide evidence of active mental health problems, other than probable drug abuse.  The examiner also indicated that the drug use predated active military history, based on reported history given in his VA treatment in 1979.  His substance abuse was described as severe in 1979, and there is no evidence to suggest that drug abuse was a symptom of mental illness.

Having carefully considered the evidence of record, the Board finds that the Veteran clearly and unmistakably had pre-existing bipolar/schizoaffective disorder and anxiety disorder when entering into active service in April 1977.  38 C.F.R. § 3.304(b).  While this was not noted on his enlistment medical evaluation, the post-service medical evidence as set forth above shows that this disorder clearly and unmistakably preexisted his military service, and the presumption of soundness at service entrance does not apply.  See 38 U.S.C.A. § 1111. 

In this regard, the Board finds probative the November 2010 and December 2011 opinions of the VA examiner, which were based upon a complete review of the Veteran's entire claims file and were supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Consequently, the Veteran is only left to bring a claim based on aggravation during service of this pre-existing condition beyond its natural progression.  In this regard, the Board has considered the July 2008 medical record from Mark Foster of the Associated Clinic of Psychology in Minneapolis, Minnesota, which suggested that it was highly likely that the Veteran's military service aggravated his Asperger's syndrome and secondary major depressive disorder and generalized anxiety disorder.  However, the Board finds that this opinion is of limited probative value as did not identify any specific evidence demonstrating aggravation, or provide any reasons or basis as to how the Asperger's syndrome was aggravated.  

With respect to the issue of aggravation, the VA examiner in December 2011 concluded that there was no factual evidence to indicate that the Veteran's bipolar / schizoaffective or anxiety disorders increased in severity during active service duty.  The examiner explained that the service treatment records did not provide evidence of active mental health problems, other than probable drug abuse, and that there was no evidence to suggest that drug abuse was a symptom of mental illness.  As such, the probative medical evidence of record demonstrates that pre-existing bipolar/schizoaffective disorder and anxiety disorder clearly and unmistakably did not undergo an increase in severity during the Veteran's period of active service.

It is the Board's responsibility to assess the credibility and probative value of evidence and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds that the evidence of record is not in at least relative equipoise as to whether the Veteran's bipolar/schizoaffective disorder and anxiety disorder are related to his active service. 

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Medical evidence that is speculative, general, or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Both the United States Court of Appeals for the Federal Circuit (Federal Circuit) and United States Court of Appeals for Veterans Claims (Court) have specifically rejected the "treating physician rule," which would give preference to an opinion by a doctor in this capacity.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance on the assessment of the probative value of medical opinion evidence, the Court has reiterated that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see also Guerrieri, supra. 

Here, there are legitimate reasons for accepting the VA examiner's December 2011 unfavorable opinion over the favorable opinion of the Veteran's private treatment provider.  The VA examiner comprehensively reviewed the Veteran's claims file for his pertinent medical and other history and concluded there was no evidence suggesting a causal relationship between his current bipolar/schizoaffective disorder and anxiety disorder and active service.  This VA examiner also discussed the rationale for his opinion against the claim in the context of all the evidence of record.  On the other hand, as noted above, the private physician who commented favorably did not indicate an independent review of the record to take into account all of the relevant medical and other evidence, and did not provide a rationale for his opinion in support of the claim.  As such, the Board finds that the Veteran had pre-existing bipolar / schizoaffective disorder and anxiety disorder that were not aggravated during active service.

Additionally, as noted above, service connection may be granted on a presumptive basis for a psychosis, if manifested to a compensable degree (10 percent or higher) within one year after discharge from active service, even without evidence of diagnosis thereof in service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In the present case, however, as it has been determined that the Veteran's bipolar/schizoaffective disorder and anxiety disorder existed prior to service and were not aggravated during active service, the service connection on a presumptive basis is not warranted.

The Board acknowledges the Veteran's contentions and testimony that his disorder was aggravated during his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe the onset of his symptoms, his opinion is outweighed by the competent medical evidence as set forth above that outweighs the Veteran's contentions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current disability that either had its onset in service or was aggravated therein are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

It is further acknowledged that the Veteran has provided general articles regarding autism.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, though, the Board does not assign this evidence much weight as it does not establish a correlation between the Veteran's current disability and his period of active duty service with any degree of medical certainty.  Further, this evidence does not address the facts that are specific to his case.  As such, these articles are of limited probative value.

In sum, service connection for a psychiatric disability, to include Asperger's syndrome, Tourette's syndrome, and bipolar disorder, but excluding posttraumatic stress disorder (PTSD), is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER


Service connection for bipolar/schizoaffective disorder and anxiety disorder is denied.


REMAND

As noted above, the Veteran's initial claim specifically sought service connection for a psychiatric disorder other than PTSD, and that was the specific claim adjudicated by the RO and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD diagnosed is/are part and parcel of a service connection for PTSD claim (and that such matter(s) is/are before the Board). 

In correspondence received in November 2011, the Veteran raised the issue of service connection for PTSD.  As the RO has not developed or adjudicated the matter of service connection for PTSD, the Board has no option but to remand the case for such action.  In this regard, the Veteran's assertions appear to suggest that his claimed PTSD, at least in part, may be rooted in a personal assault experienced during his period of active service.  While the evidence of record does not demonstrate that the Veteran has been diagnosed with PTSD, the Court has held that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11,  1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5). 

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following: If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant the foregoing evidentiary procedures.  Thus, the Board finds that the RO/AMC must send the Veteran the appropriate VCAA notice that deals with PTSD based upon personal assault. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall send an appropriate VCAA notice letter specifically informing the Veteran of the evidence  needed to substantiate a service connection claim for PTSD claimed as due to in-service personal assault, and of what part of such evidence he should obtain, and what part the RO/AMC will attempt to obtain on his behalf, including VA records.  Based on the Veteran's response, the RO/AMC shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.  Additional evidentiary development is left to the discretion of the RO/AMC.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


